News from Buckeye FOR IMMEDIATE RELEASE Contacts:Steve Dean, Senior Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE ANNOUNCES QUARTERLY DIVIDEND MEMPHIS, TN October 25, 2011 – Buckeye Technologies Inc. (NYSE:BKI) announced today that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.06 per common share payable on December 15, 2011 to shareholders of record as of the close of business on November 15, 2011. Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA. The Company currently operates facilities in the United States, Germany, Canada, and Brazil. Its products are sold worldwide to makers of consumer and industrial goods.
